Citation Nr: 0529947	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Boston, Massachusetts


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent as of 
November 29, 2000, for osteoarthritis of the thoracolumbar 
spine with wedging at T-12.

2.  Entitlement to a rating in excess of 40 percent as of 
September 26, 2003, for osteoarthritis of the 
thoracolumbar spine with wedging at T-12.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K Parakkal, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 RO decision that denied a 
rating in excess of 20 percent for residuals of a compression 
fracture of the dorsal spine.  In December 2003, the Board 
remanded the veteran's claim for further evidentiary 
development.  In an April 2005 RO decision, service 
connection for osteoarthritis of the lumbar spine was 
granted.  The RO combined the service-connected disability of 
the lumbosacral and dorsal spine into one - "osteoarthritis 
of the thoracolumbar spine with wedging at T-12" and 
assigned an increased rating to 40 percent as of September 
26, 2003.  The veteran appeals to the Board for a rating in 
excess of 20 percent as of November 29, 2000, (the date of 
his claim), and a rating in excess of 40 percent as of 
September 26, 2003.

In April 2005, the RO granted service connection for 
peripheral neuropathy of the lower extremities and provided 
separate 10 percent ratings for the left and right lower 
extremity.  This decision constitutes a full grant of 
benefits on appeal; as such, this matter will not be 
addressed in the following decision.  


FINDINGS OF FACT

1.  From November 29, 2000, to September 25, 2003, the 
veteran's thoracolumbar spine disability was productive of 
severe limitation of motion.

2.  As of September 26, 2003, the veteran's thoracolumbar 
spine disability was productive of severe limitation of 
motion or forward flexion of less than 30 degrees.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating to 40 
percent from November 29, 2000, to September 25, 2003, for 
osteoarthritis of the thoracolumbar spine with wedging at T-
12 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 5284, 5291, 5292 
(2002-2005).

2.  The schedular criteria for a rating in excess of 40 
percent as of September 26, 2003, for osteoarthritis of the 
thoracolumbar spine with wedging at T-12 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.59, 
4.71a, Diagnostic Codes 5284, 5291, 5292 (2002-2003), 
Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In November 2001, the RO denied the 
veteran's claim for an increased rating for a back 
disability.  The Board concludes that the discussion in the 
November 2001 RO decision, statement of the case (SOC) 
(issued in March 2002), supplemental statement of the case 
(SSOC) (issued in April 2005), and numerous letters over the 
years (including the April 2004 VCAA letter) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC, and various letters informed him of: why 
the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The duty to assist letter 
in April 2004 informed the veteran of how to support his 
claim.  In the April 2004 VCAA letter, the veteran was 
specifically informed of what he should do in support of the 
claim, where to send the evidence, and what he should do if 
he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the April 2004 
VCAA letter was issued following the November 2001 RO 
decision.  In light of the notice detailed above, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's VA and private medical records 
were obtained and he was afforded multiple VA examinations.  
The veteran has not identified and the Board is not aware of 
any additional evidence or information which could be 
obtained to substantiate this claim.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the veteran's claim.

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

VA outpatient treatment records, dated from 2000 to 2004, 
show that the veteran presented with complaints of low back 
pain with radiation.  Peripheral neuropathy was among the 
diagnoses.   

A September 2000 CT scan showed minimal degenerative changes 
in the facet joints at L4-L5 and L5-S1.  There was no 
significant narrowing of the spinal canal or neural foramina 
within the lumbosacral spine.  

A January 2001 VA spine examination report shows that the 
veteran complained that his pain was constant, getting worse, 
and was localized primarily across the low back.  He said he 
was seen for regular neurological treatment and was on 
Gabapentin which helped alleviate the tingling and burning 
sensation which affected both legs.  He said he had difficult 
getting around and carrying things.  He said he found it 
difficult to stand for 1 1/2 hours without sitting down 
primarily due to back pain.  On objective examination, it was 
observed that he seemed to struggle to get up from a seated 
position and pushed himself up with his hands.  He was barely 
able to walk on his heels and toes.  He had no tenderness 
over the spine including the dorsal lumbar spine.  Range of 
motion testing revealed, flexion was to 20 degrees, and right 
and left lateral bending was to 5 degrees.  He was not able 
to extend his knees against gravity, indicating some profound 
neurological weakness which was probably some type of 
peripheral neuropathy or an internal cord neurological 
problem rather than residuals of a compression fracture of 
the thoracic spine.  It was recommended that the veteran 
return for a neurology examination for further analysis of 
his severe peripheral neuropathy problems.  The diagnoses 
were a compression fracture of the T-11 vertebra and chronic 
neurological pathology of unknown etiology.  

A July 2001 VA examination report shows that the veteran 
complained of low back pain with radiation into the legs and 
arms.  He said he had flare-ups.  He said that standing on 
hard surfaces or sitting precipitated an exacerbation of 
symptoms.  The diagnoses included mild to moderate 
neuropathy.  

A December 2001 statement from B.G.P., M.D., reflects 
clinical impressions including peripheral neuropathy with 
reported Agent Orange exposure, pain in the extremities which 
was primarily neuropathic, and degenerative joint disease of 
the lumbosacral spine which was mild and not the primary 
cause of his pain and weakness. 

An October 2003 VA neurological medical record shows that the 
veteran had constant throbbing low back pain, which varied in 
intensity from a baseline of 4 to 5 out of 10 to pain so bad 
that he could not stand up.  It was noted that the pain was 
made worse by standing or sitting for extended periods of 
time and somewhat alleviated by laying flat.  He was treated 
over the years with various medications, some of which 
provided relief.  

In January 2005, the veteran was examined for VA compensation 
purposes.  He complained of constant pain, which was of a 
burning nature, with radiation into the lower extremities.  
He said his pain was a 5 to 6 on a scale of 10.  He said that 
if he had to stand on a hard floor for an extended period, he 
had tightening of the spine.  He said he did not use a cane 
or a back brace.  He said he was not unsteady and could walk 
from 1 block to about 1/4 of a mile before his back and/or legs 
would make him want to sit down.  On objective examination, 
it was noted he used the arms of the chair in order to 
position himself into an upright stance.  His gait was 
symmetric but each step was characterized by a jerking 
movement as if he was afraid he was going to fall although he 
denied such a fear.  On examination of the low back, he had 
flat lordosis, with no apparent curvature of the spine; he 
did have some prominence of the mid to low thoracic spine on 
the right side, which appeared to disappear when he bent 
forward.  Range of motion testing revealed that forward 
flexion was to 30 degrees with most of the motion coming 
through the hips; and extension was to 10 degrees with most 
motion coming through the hips.  It was noted that the 
veteran's ranges of motions were all repeated several times 
without change and without an increase in local pain.  The 
assessment was osteoarthritis of the lumbar spine.  It was 
noted that a CT scan revealed only minor osteoarthritic 
changes, with no evidence of compression of the neurological 
elements.  X-rays were reflective of only a very mild 
anterior wedge compression of the T-12 vertebral body; the 
rest of the thoracic spine, including the posterior elements 
at T-12, were within normal limits. 

A January 2005 VA neurological examination report shows that 
the veteran complained of continuous, severe back pain with 
radiation into the legs.  He described the pain as a 7 or 8 
out of 10.  On examination, it was noted that the veteran had 
difficulty participating in the examination.  It was 
concluded that the examination was suboptimal due to the 
veteran's lack of cooperation.  The diagnosis was chronic low 
back pain with radiation into the lower extremities.  The 
examiner did acknowledge that the veteran had a convincing 
clinical history of substantial back trauma and chronic low 
back pain. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
April 2005 SSOC. Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5003, arthritis is rated on the basis 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved; when the limitation of 
motion of the joint or joints involved is noncompensable 
under the rating schedule, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added, under Diagnostic 
Code 5003.

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra are rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  A 60 percent rating is assigned in 
cases without cord involvement, with abnormal mobility 
requiring a neck brace (jury mast).  A 100 percent rating is 
warranted when there is cord involvement; the individual is 
bedridden; or requiring long leg braces. 

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine is assigned a 10 percent rating if moderate or 
severe. 

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 20 percent rating is assigned 
when there is a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  A maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies 
that any associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, should 
be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent rating when 
there are incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent evaluation is in order.  Finally, a 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Both Claims

From the outset, the Board points out that the veteran is 
service-connected for peripheral neuropathy of the lower 
extremities; related symptomatology will not be discussed as 
it is separately rated.  38 C.F.R. § 4.14. 
 
Higher than 20 percent from August 29, 2000, to September 25, 
2003

For the period from the veteran's August 29, 2000, date of 
claim for an increase, to September 25, 2003, the veteran has 
been assigned a 20 percent rating under the old Diagnostic 
Code 5285 and 5291 for residuals of a fractured vertebra and 
limitation of motion of the dorsal spine, respectively.  
Given the recharacterization of the veteran's back disability 
to encompass both the dorsal and lumbar spine, the Board 
finds that a higher rating of 40 percent is now warranted 
based on severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  

Specifically, when examined by VA in January and July 2001, 
it was observed that he had difficulty getting up from a 
seated position.  On VA examination in January 2001, flexion 
was to 20 degrees, and right and left lateral bending was to 
5 degrees.  The aforementioned findings clearly equate to 
severe limitation of the lumbar spine, which warrants a 40 
percent rating under Diagnostic Code 5292.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for a rating in excess of 40 
percent.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  As the veteran is receiving the maximum 
schedular evaluation, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 do not provide a basis for a higher 
evaluation.  See Johnston, 10 Vet. App. at 85.

With regard to Diagnostic Code 5295, it is noted that a 
rating higher than 40 percent is unavailable. 

The medical evidence further fails to demonstrate any 
objective findings of intervertebral disc syndrome.  Thus, in 
the absence of such medical evidence the Board concludes that 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which contemplates intervertebral disc syndrome, is not 
warranted.  The Board fully acknowledges that the veteran has 
considerable neurological impairment to include radiation of 
pain into the lower extremities; such symptomatology has been 
routinely attributed to his service-connected peripheral 
neuropathy, which is separately rated, not to his 
osteoarthritis of the thoracolumbar spine. 

Because the effective date of the new regulations regarding 
the general rating formula for rating diseases of the spine 
was not made effective until September 26, 2003, this version 
of the regulations is not applicable for this particular 
rating period (i.e., from September 17, 1996, to March 3, 
2003).  See VAOPGCPREC 3-2000.

Higher than 40 Percent Rating From September 26, 2003

The clear preponderance of the evidence is against a finding 
that the criteria for a 40 percent rating were met at any 
time prior to that date.  

A rating in excess of 40 percent rating under the old 
Diagnostic Code 5295 is not warranted simply because 40 
percent is the maximum allowable rating for lumbosacral 
strain.

Under the old Diagnostic Code 5293 for intervertebral disc 
syndrome, a maximum rating of 60 percent is warranted for 
symptoms compatible with pronounced intervertebral disc 
syndrome.  In the instant case, the criteria is inapplicable 
as intervertebral disc syndrome has not been identified.  
Specifically, during a January 2005 VA examination, it was 
specifically noted that a CT scan revealed only minor 
osteorathritic changes, with no evidence of compression of 
the neurological elements.  It was further noted that 
thoracic spine X-rays showed a mild anterior wedge 
compression of the T-12 vertebral body with the rest of the 
thoracic spine being entirely normal.  Further, spine 
radiculopathy has been regularly attributed to peripheral 
neuropathy not to osteoarthritis of the thoracolumbar spine.  
Similarly, in the absence of incapacitating episodes due to 
intervertebral disc syndrome, consideration under the new 
criteria for intervertebral disc syndrome is also not 
warranted from September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 23, 2002).

The only other schedular criteria reflecting higher than 40 
percent ratings under either the new or old criteria would be 
for ankylosis of the spine [Diagnostic Code 5286 (pre 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003)].  However, there is no ankylosis in this 
case; as such, consideration of these Diagnostic Codes is not 
warranted.

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.


ORDER

An increased rating to 40 percent from August 29, 2000, to 
September 25, 2003, for osteoarthritis of the thoracolumbar 
spine with wedging at T-12 is granted. 

A rating in excess of 40 percent as of September 26, 2004, 
for osteoarthritis of the thoracolumbar spine with wedging at 
T-12 is denied. 



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


